                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    JEFFREY ALAN RYERSON,                               Case No. 2:20-CV-2321 JCM (BNW)
                 8                                        Plaintiff(s),                     ORDER
                 9           v.
               10     RIMANTAS PETRAVICIUS, an individual,
                      EW-SN TRANSPORT, INC., a New Jersey
               11     Corporation, et al.,
               12                                       Defendant(s).
               13
               14            Presently before the court is plaintiff Jeffery Ryerson’s motion to remand. (ECF No.
               15     6).   Defendant EW-SN Transport Inc. responded in opposition (ECF No. 9) to which
               16     Ryerson replied (ECF No. 12).
               17     I.     BACKGROUND
               18            This is a negligence case arising out of a car crash. (ECF No. 6 at 3). Defendant
               19     Rimantas Petravicius was driving a semi-truck in the course and scope of his employment
               20     with EW-SN Transport. (Id.). Petravicius approached an intersection and made an unsafe
               21     left turn into Ryerson’s path of travel. (Id.). Ryerson was unable to avoid the trailer attached
               22     to the semi-truck and collided with Petravicius. (Id.). EW-SN Transport removed this case
               23     on diversity grounds. (Id.). Ryerson now moves to remand, arguing that the amount in
               24     controversy does not exceed $75,000. (Id.).
               25     II.    LEGAL STANDARD
               26            Federal courts are courts of limited jurisdiction. Owen Equip. & Erection Co. v.
               27     Kroger, 437 U.S. 365, 374 (1978). Accordingly, there is a strong presumption against
               28     removal jurisdiction. Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009).

James C. Mahan
U.S. District Judge
                1     Under the removal statute, a defendant may remove any civil action over which the court has
                2     original jurisdiction. 28 U.S.C. § 1441(a).
                3            After a defendant learns that an action is removable, it has thirty days to file a notice
                4     of removal. Id. § 1446(b). That is, “the thirty-day clock doesn't begin ticking until a
                5     defendant receives ‘a copy of an amended pleading, motion, order or other papers from
                6     which it can determine that the case is removable.” Durham v. Lockheed Martin Corp., 445
                7     F.3d 1247, 1250 (9th Cir. 2006) (quoting 28 U.S.C. § 1446(b)(2)).
                8            A plaintiff can challenge removal with a motion to remand. 28 U.S.C. § 1447(c).
                9     The defendant must then prove by a preponderance of the evidence that the court has original
              10      jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). Thus, if removal rests
              11      on diversity jurisdiction, the removing defendant must show by a preponderance of the
              12      evidence that there is complete diversity and that the amount in controversy exceeds
              13      $75,000. 28 U.S.C. § 1332(a). The removing defendant does not have to predict the
              14      eventual award with legal certainty. Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th
              15      Cir. 2004). But it “bears the burden of actually proving the facts to support jurisdiction,
              16      including the jurisdictional amount.” Gaus, 980 F.2d at 567. The court resolves ambiguity
              17      in favor of remand. Hunter, 582 F.3d at 1042.
              18             “In determining the amount in controversy, the court first looks to the complaint.
              19      Generally, ‘the sum claimed by the plaintiff controls if the claim is apparently made in good
              20      faith.’ ” Ibarra v. Manheim Invests., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015) (citing St.
              21      Paul Mercury Indem., 303 U.S. at 289). If the face of the complaint is not dispositive, the
              22      removing defendant may offer “summary judgment-type evidence” to show that the amount
              23      in controversy threshold is met. Valdez, 372 F.3d at 1117; see also Singer v. State Farm
              24      Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). The evidence may include damages
              25      estimates and attorney’s fees and costs authorized by statute or contract. Kroske v. U.S. Bank
              26      Corp., 432 F.3d 976, 980 (9th Cir. 2005); see also McCaa v. Massachusetts Mut. Life Ins.
              27      Co., 330 F. Supp. 2d 1143, 1149 (D. Nev. 2004).
              28      ...

James C. Mahan
U.S. District Judge                                                 -2-
                1     III.     DISCUSSION
                2              Defendant offers three pieces of evidence to meet its burden. First, Ryerson has
                3     claimed more than $24,000 in past special damages which does not include past general
                4     damages, lost wages, future special damages, and future general damages, all of which
                5     Ryerson will presumably seek at trial. (ECF No. 9 at 7). Second, Ryerson made a settlement
                6     demand for the policy limits and $150,000 before removal. (Id. at 10). The court should not
                7     consider his $74,000 settlement demand after removal.        (Id. at 9; cf. ECF No. 6 at 5
                8     (“Plaintiff would accept $74,000 on or before the time this Motion is resolved, providing the
                9     Court with unequivocal evidence that Defendant’s assertion that Plaintiff is seeking over
              10      $75,000 is unsupported.”)). Third, Ryerson rebuffed a stipulation to remand in exchange for
              11      agreeing not to seek more than a $75,000 recovery. (ECF No. 9 at 9).
              12               A settlement demand is relevant only if it “reflect[s] a reasonable estimate of the
              13      plaintiff’s claim.” Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002); see also Burns
              14      v. Windsor Ins. Co., 31 F.3d 1092, 1097 (11th Cir. 1994) (noting that while a “settlement
              15      offer, by itself, may not be determinative, it counts for something”); Soriano v. USAA Ins.
              16      Agency, Inc., No. 3:09-cv-00661-RCJ-RAM, 2010 WL 2609045, at *2 (D. Nev. June 24,
              17      2010).
              18               The court is not convinced that the $150,000 settlement demand is good evidence of
              19      the value of Ryerson’s case. Cf. Wolf v. State Farm Mut. Auto. Ins. Co., No. 2:14-CV-
              20      00589-GMN, 2014 WL 6882937, at *4 (D. Nev. Dec. 4, 2014); Randolph v. Albertsons LLC,
              21      No. 2:20-cv-1896-JCM-NJK, 2020 WL 7055894, at *2 (D. Nev. Dec. 2, 2020) (declining to
              22      consider a settlement letter as a reasonable estimate of the amount in controversy). Ryerson
              23      did not state in the letter that the “that the $150,000 figure reflected as a [sic] specific
              24      calculation of . . . prospective damages.” (ECF No. 12 at 4). He provided only a $24,000
              25      calculation of past special damages. (Id.). And Ryerson now disavows this settlement offer
              26      unlike the plaintiff in Cohn. (ECF No. 6 at 7); Cohn, 281 F.3d at 840 (“Cohn could have
              27      argued that the demand was inflated and not an honest assessment of damages, but he made
              28      no attempt to disavow his letter or offer contrary evidence.”). Apart from the $24,000 in past

James C. Mahan
U.S. District Judge                                                -3-
                1     special damages evidenced by medical records (ECF No. 9 at 30–41), defendant offers no
                2     good estimate of the amount of other damages Ryerson may seek.
                3                Taking all this together, defendant has not met its burden to show that the amount in
                4     controversy exceeds $75,000 by the preponderance of the evidence. This case is remanded.
                5     And the court will not impose sanctions (ECF No. 9 at 10) or award fees and costs. (ECF No.
                6     6 at 8).
                7     IV.        CONCLUSION
                8                Accordingly,
                9                IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Ryerson’s motion to
              10      remand (ECF No. 6) be, and the same hereby is, GRANTED.
              11                 IT IS FURTHER ORDERED that the clerk shall REMAND this case back to the
              12      Eighth Judicial District Court for Clark County, Nevada, Case No. A-20-821999-C, and
              13      CLOSE this case.
              14                 DATED May 7, 2021.
              15                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -4-
